Citation Nr: 0205233	
Decision Date: 05/24/02    Archive Date: 06/03/02

DOCKET NO.  96-15 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for a generalized anxiety 
disorder, rated as 50 percent disabling effective February 
26, 1993, and rated as 30 percent disabling effective May 1, 
1999. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, the appellant's father, and a clinical social 
worker


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


INTRODUCTION

The veteran served on active duty from February 1977 to March 
1978. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Detroit, Michigan.  

The veteran was notified by an October 1996 RO letter that 
his April 1996 claim for an earlier effective date for 
service connection for his service-connected psychiatric 
disorder was denied.  He filed a notice of disagreement (NOD) 
in September 1997 and a statement of the case (SOC) was 
issued in January 1998 but no substantive appeal was ever 
filed which perfected the appeal.  

When this case was remanded by the Board in November 1999, 
for a VA rating examination and to obtain information and 
records of post service treatment for psychiatric disability, 
it was noted that a February 1999 rating decision reduced the 
50 percent rating for the veteran's service-connected 
psychiatric disorder, his only service-connected disability, 
which had been in effect since the grant of service 
connection effective February 26, 1993, to 30 percent, 
effective May 1, 1999.  A June 1999 VA Form 646 was construed 
to be a notice of disagreement (NOD) with this reduction and 
the matter was referred to the RO. 


FINDINGS OF FACT

1.  From February 26, 1993, until April 30, 1999, the 
veteran's service-connected generalized anxiety disorder was 
productive of no more than considerable social and industrial 
impairment and was manifested by poor hygiene due to his 
rugged and isolated existence and some paranoia but was not 
manifested by impaired judgment, thinking, mood, orientation, 
cognition or impaired impulse control.  

2.  Since May 1, 1999, generalized anxiety disorder has been 
manifested by generally continued poor hygiene and some 
paranoia but has not been manifested by impairment of memory, 
mood, or abstract thinking.  

3.  Generalized anxiety disorder has not required frequent 
hospitalization in recent years, does not cause marked 
interference with employment, and does not otherwise present 
an exceptional or unusual disability picture.  


CONCLUSIONS OF LAW

1.  A rating in excess of 50 percent for a generalized 
anxiety disorder from February 26, 1993, until April 30, 
1999, is not warranted.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991 & Supp. 2000); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2001); 66 Fed.   Reg. 45,630-32 
(August 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326) (2001); 38 C.F.R. §§ 3.321(b)(1), 
4.2, 4.7, 4.21, 4.129, 4.130, Diagnostic Code 9400 (1996); 
and § 4.126(a), 4.127, Diagnostic Code 9400 (2001). 

2.  A rating in excess of 30 percent for a generalized 
anxiety disorder since May 1, 1999 is not warranted.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2000); 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 
2001); 66 Fed. Reg. 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326) 
(2001); 38 C.F.R. §§ 3.321(b)(1), 4.2, 4.7, 4.21, 4.126(a), 
4.127, and Diagnostic Code 9400 (2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the Veterans Claims Assistance Act 
(VCAA) of 2000, Pub. L. No. 106-475, 114 Stat 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2001)) became effective.  The law 
revises the 38 U.S.C. §§ 5100-5107 "duty to assist" 
provisions, eliminates the well-grounded claim requirement, 
and requires VA to provide additional assistance in 
developing all facts.  It is applicable to claims pending at 
the time of its enactment, including the case presently 
before the Board.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  Regulations implementing the VCAA were 
published at 66 Fed. Reg. 45,630-32 (August 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 
(2001)) and (unless otherwise noted herein) made effective as 
of the date of the enactment of the VCAA.  The RO has met its 
notification and duty to assist obligations in the 
development of this case under the VCAA and the applicable 
regulations.  

The VCAA and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

Although the RO did not readjudicate this case after the VCAA 
enactment, a review of the record reveals that all 
appropriate development has been accomplished. 

The SOC and supplemental SOCs advised the veteran of the 
pertinent law and regulations as well as the basis for the 
decision in this case.  By reciting the applicable law and 
regulations, notice was given of the information, medical 
evidence, or lay evidence necessary to substantiate the 
claim.  Testimony was given at an April 1996 RO hearing, and 
a May 1999 Report of Contact reflects that a hearing 
requested in February 1999 was canceled.  

Service medical records (SMRs) are on file and Social 
Security Administration (SSA) records have been obtained.  VA 
treatment records for many years are on file, as are the 
reports of multiple VA rating examinations.  These 
examination reports provide sufficient information to rate 
the disability.  

The RO made reasonable efforts to obtain all relevant records 
adequately identified by the appellant relative to this case, 
and it appears that all evidence so identified has been 
obtained and associated with the record on appeal, or is not 
obtainable.  This includes obtaining records from the Alpena 
General Hospital, the Caro Center, and the Center for 
Forensic Psychiatry, and Dr. L. J. Fink.  The Northern 
Michigan Community Mental Health reported in September 1994, 
that the veteran had not been hospitalized at that facility.  

The veteran did not appear for a scheduled VA psychiatric 
examination in June 2000, but the record is clear that he was 
undergoing psychiatric hospitalization at that time, as a 
result of pending criminal charges, and these extensive 
hospitalization records are on file and are adequate for 
rating purposes.  

Where the appellant was fully notified and aware of the type 
of evidence required to substantiate his claims and where 
there has been extensive factual development of the case 
which indicates that no additional assistance would aid in 
further developing the claim, the VCAA is inapplicable.  
Wensch v. Principi, 15 Vet. App. 362, 367 - 68 (2001) (citing 
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001)).  See 
also VCAA 114 Stat. 2097, § 5103A(a)(2) (West Supp. 2001) 
(The Secretary is not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."). 

In sum, the facts relevant to this claim have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  A remand to afford the RO an opportunity to 
consider the claim in light of the regulations implementing 
the VCAA would only serve to delay resolution of the 
veteran's claim with no benefit flowing to the veteran.  
Accordingly, the Board will address the merits of the 
veteran's claim.

Background

The veteran was hospitalized at the Alpena General Hospital 
in November and December 1989 because of suicidal thoughts 
and impulses and he was under stress because of litigation as 
to the custody of his children.  He had been unemployed for 
the past few years following a back injury and dismissal from 
a factory job.  The discharge diagnoses were a mixed 
personality disorder and an antisocial, schizoid personality 
disorder.  

Records of the veteran's award of SSA disability benefits are 
on file and include voluminous medical records.  A January 
1990 disability determination affirmed a prior October 1989 
determination and continued his award of SSA benefits due to 
nonservice-connected antisocial personality disorder and 
lumbar strain.  

The veteran underwent VA hospitalization in August 1991 for 
depression and suicidal ideation.  He denied recent alcohol 
or substance abuse, except for using marijuana 5 days 
earlier.  He reported that after his divorce and loss of a 
job he had isolate himself and had lived in some woods since 
1985.  He had lost weight as part of an agreement with his 
girlfriend.  The relevant discharge diagnoses were an 
adjustment disorder with depressed mood and a borderline 
personality disorder.  

On file is a report of a November 1992 psychiatric evaluation 
by Dr. Fink in behalf of the SSA.  The diagnoses were 
sporadic suicidal depressive episodes, borderline personality 
disorder, and schizoid personality disorder.  Simple 
schizophrenia was to be ruled out.  His highest level of 
adaptive behavior in the past year was extremely poor.  

On VA psychiatric examination in December 1993, the veteran 
reported that he was noncompliant with his psychotropic 
medication.  His personal hygiene was poor.  On mental status 
evaluation, his affect was appropriate but anxious, although 
not depressed.  He was tense.  He did not have feelings of 
hopelessness or worthlessness.  He was paranoid and thought 
that some of his friends were trying to harm him but he had 
no specific paranoid delusion.  He was fully oriented and 
routine testing of his cognition was satisfactory.  The 
diagnoses were a generalized anxiety and a schizoid 
personality.  It was reported that there was no particular 
stress in his life except that he could not go out in to the 
world because of his personality problem, i.e., having an 
immature and impulsive personality.  His social and 
occupational disability was felt to be from moderate to 
serious.  

A July 1994 affidavit from an employee of the Michigan 
Department of Social Services reflects that he had known the 
veteran for over 25 years, and that after military service, 
the veteran had been depressed and his thought processes were 
not always organized.  He had ideas that did not reflect good 
reality testing.  

During the July 1994 RO hearing, the veteran testified that 
he had last worked in 1985 and had been fired for not 
attending a team meeting due to anxiety.  He had operated 
heavy equipment.  Thereafter, he had made only a little money 
at craft fairs.  He related inappropriately to others.  He 
was isolated from others, lived alone, and had lost custody 
of his children.  He had anxiety about taking prescribed 
psychotropic medication but attended VA outpatient 
counseling.  A clinical social worker testified at the 
hearing that she had treated the veteran beginning in 1991 
but had not treated him since January 1994.  It was her 
professional opinion that he was totally impaired both 
occupationally and socially.  The veteran's father testified 
that the veteran was unable to cope with even with slightest 
stress or pressure.  

During a VA psychiatric examination in November 1995, the 
veteran complained of low self-esteem, although he indicated 
that there was some improvement in his self-esteem.  Being 
organized was a threat to his security.  He smoked marijuana 
daily.  He was disheveled and poorly groomed.  He was 
somewhat withdrawn, although pleasant and cooperative.  He 
was somewhat accusatory and looked somewhat depressed.  He 
had low self-esteem.  He was anxious but had no frank panic 
attacks.  He had no hallucinations or delusions and no signs 
of an obsessive-compulsive disorder.  There was no sign of 
manic behavior.  He was alert, oriented, and well aware of 
current events.  His abstract thinking was good and he seemed 
to have insight.  The diagnoses were a schizoid personality 
disorder and drug abuse, marijuana with an underlying 
dysthymic disorder.  His Global Assessment of Functioning 
(GAF) Scale score was 45.  

During a VA psychiatric examination in May 1996, the veteran 
reported that he was no longer living in the woods and now 
wanted to do something with his life but did not know exactly 
what it was he wished to do.  Psychotropic medication had not 
been helpful; however, smoking marijuana helped him to relax 
and think creatively.  He was uncomfortable around people and 
would remain hungry rather than shop for food.  He would 
become confused about people's intentions and sometimes 
thought of hurting others.  He reported experiencing stress 
all the time. 

On mental status evaluation the veteran was alert, 
cooperative, and fully oriented.  His personal hygiene was 
poor and his mood was tense.  His affect was somewhat 
restricted.  There was no evidence of psychotic features, 
hallucinations, delusions, cognitive deficits or disorder of 
thought or speech.  He denied suicidal or homicidal thoughts.  
He had some insight and his judgment was fair.  He reported 
having obsessive thoughts.  The diagnoses were a generalized 
anxiety disorder and an obsessive-compulsive disorder.  His 
GAF score was 55.  The examiner reported that the veteran's 
psychiatric condition prevented him from living functionally 
in society.  

On VA psychological testing in May 1996, the veteran reported 
smoking marijuana daily, and that without marijuana; his life 
would be more stressful.  His most recent hospitalization had 
been in 1994.  He received individual VA psychotherapy once a 
month and once every two months with a psychiatrist, even 
though he had repeatedly rejected recommendations for 
psychotropic medication.  His personal hygiene was poor.  He 
was calm, cooperative, coherent, and relevant.  He had a 
normal range of affect.  After testing it was concluded that 
the history of multiple diagnoses was accounted for by 
several factors including changes in diagnostic categories, 
observations being made at different phases in the veteran's 
life, and the emergence of abnormal behavior only in crisis 
situations together with his not being seen when he was 
relatively free of emotional conflict or when not under the 
influence of marijuana.  It was suggested that most of the 
veteran's prior nonservice-connected diagnoses could be 
subsumed under the diagnosis of a personality disorder, not 
otherwise specified.  Other diagnoses to be considered were 
bipolar disorder and cannabis dependence.  

In June 1996 the RO determined that the May 1996 psychiatric 
examination was inadequate for rating purposes and requested 
a reconciliation of diagnoses.  

In August 1996 the VA Chief of Psychiatry Service reported 
that after reviewing the claim file that the clinical 
histories and diagnoses demonstrated three (3) themes.  The 
veteran had a pattern of behavior that deviated markedly in 
terms of interpersonal functioning and affectivity and, 
possibly, cognition.  The pattern was enduring and led to 
clinically significant distress and its' onset could be 
traced back to early adulthood, i.e., his military service.  
The second theme was one of chronic anxiety and depression 
that fluctuated in intensity, was sometimes related to a 
psychosocial stressor, and motivated the veteran to seek 
treatment.  The last theme was one of chronic abuse and 
possible dependence on cannabis.  Diagnoses of an obsessive-
compulsive disorder or bipolar disorder were not justified.  
The correct diagnoses included a generalized anxiety 
disorder, adjustment disorder with mixed anxiety and 
depressed mood, major depressive disorder (provisional), 
dysthymic disorder (provisional), cannabis dependence, and 
personality disorder.  The personality disorder that best fit 
the clinical history was a schizotypal personality disorder 
and this disorder captured his pervasive pattern of social 
and interpersonal deficits, odd thinking, suspiciousness, 
unusual perceptual experiences, lack of close friends, and 
excessive social anxiety.  

On VA psychiatric examination in May 1997, the veteran's 
claim file was reviewed.  He was alert and well nourished, 
although his clothing was rugged.  He seemed self-controlled 
and pleasant.  He was less depressed, but more anxious.  He 
reported being quite eccentric but he did not appear to be 
anxious or sensitive.  He used marijuana daily.  He lived in 
a camper.  He saw a clinical social worker monthly but did 
not take psychotropic medication.  He had very little 
suicidal ideation.  He was normally oriented; his recent 
recall appeared within normal limits.  The diagnoses were 
active marijuana use; a personality eccentricity, substance-
dependent personality traits, and avoidant personality 
traits.  His GAF score was 60.  

On VA psychiatric examination in May 1998, the veteran 
presented with a long-standing history of social isolation 
and daily marijuana abuse.  The veteran's medical chart was 
reviewed.  His current appearance was much as he appeared in 
1997.  He seemed to have only gone further into the marijuana 
culture.  He saw a VA clinical social worker on monthly 
basis.  He was not taking psychotropic medication and stated 
that his use of marijuana had helped him to survive but also 
stated that it allowed him to avoid "the state of reality 
toward more wonderful ideas."  He had criminal charges 
pending against him for growing marijuana and it was for this 
reason that he was now very scared.  There had been no 
suicidal behavior but he reported that 5 or 6 years earlier 
he had planned to hang himself in jail.  He had some paranoid 
suspicions but no auditory hallucinations.  

On mental status examination he was normally oriented and 
could recall 3 of 3 words after several minutes.  The 
diagnoses were active marijuana use, atypical dysthymia with 
paranoid features, paranoid and substance dependent 
personality traits, and schizoid personality traits.  His GAF 
score was 60.  

The veteran was hospitalized at the Caro Center in February 
and March 2000 for psychiatric evaluation.  He had been in 
jail since early February and had not been eating or 
drinking.  He claimed to be a deceased brother and not 
himself.  While incarcerated he had verbalized suicidal 
ideation.  His current problems were a thought disorder and 
undernourishment due to self-starvation caused by delusional 
thinking.  At discharge he was returned to jail to await 
further evaluation at the Center for Forensic Psychiatry.  
The discharge diagnoses were a psychotic disorder, not 
otherwise specified, and a delusional disorder, persecutory 
type.  

The veteran was hospitalized at the Center for Forensic 
Psychiatry from May to July 2000 because he had been 
adjudicated as incompetent to stand trial.  According to the 
report of an April 2000 evaluation, the veteran was not 
psychotic but had highly idiosyncratic ideas and interests.  
The diagnoses had been a schizoid personality, cocaine abuse, 
as well as alcohol and hallucinogen abuse, by history.  On 
mental status examination at admission, he was mistrustful 
and withdrawn but was in no acute distress.  He was alert and 
oriented.  His grooming was acceptable.  No apparent 
cognitive defects were noted.  He did not answer questions 
relating to symptoms of depression or a thought disorder.  
The examiner was unable to assess whether the veteran had any 
insight.  The examiner commented that the veteran had a long 
history of substance abuse and a schizoid lifestyle and that 
he had recently declined and apparently had delusional ideas.  
A provisional diagnosis of a psychosis, not otherwise 
specified, was offered, but it was not clear, because of the 
lack of cooperation, what further diagnosis might be 
appropriate.  Nevertheless, the listed diagnoses also 
included cannabis dependence, alcohol abuse by history, and 
schizoid personality (morbid).  His GAF score was 40.  During 
hospitalization the veteran's extensive history was reported 
and it was noted that he reported not having a substance 
abuse problem but that this was in contradiction to VA 
medical records which reflected his participation in a 
substance abuse treatment program.  

As treatment progressed, the veteran responded well and made 
continued progress.  He became more coherent, more focused, 
less anxious, and understood his legal situation more 
accurately.  He finally realized his correct identity.  At 
discharge he did not display any psychotic symptoms or 
delusions and was willing to be involved in outpatient 
therapy.  He recognized that his continued use of marijuana 
had created significant difficulty in his life and he stated 
that he would no longer be involved in substance abuse.  It 
was noted that after hospital discharge he was to be placed 
on probation and live with his parents.  His GAF score at 
discharge was 50.  

In an August 2000 Statement in Support of Claim, the veteran 
reported that he was on probation, was not smoking marijuana 
anymore, and was living with his parents.  

Law and Regulations

Disability evaluations are based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Not all cases will show all the findings for a specific 
level of disability, especially in the more fully described 
grades.  38 C.F.R. § 4.21.  A higher schedular rating will 
be assigned if the disability more closely approximates 
those criteria; otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.  The entire recorded history is considered so 
that a report of a rating examination, and the evidence as a 
whole, yields a rating which accurately reflects all 
disability elements, including the effects on ordinary 
activity.  38 C.F.R. §§ 4.2, 4.10.  However, the present 
level of disability is of primary concern and past medical 
reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

When it is not possible to separate the effects of a service-
connected psychiatric disorder from a nonservice-connected 
psychiatric disorder, 38 C.F.R. § 3.102 (requiring favorable 
resolution of reasonable doubt, dictates that all signs and 
symptoms be attributed to the service-connected psychiatric 
disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (per 
curiam).  

The criteria for rating psychoneuroses changed effective 
November 7, 1996.  When the governing law or regulations 
change during the course of an appeal, the most favorable 
version will be applied.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  This determination will be on a 
case-by-case approach.  However, the new psychiatric rating 
criteria are not on their face either more or less beneficial 
than the prior provisions.  VAOGCPREC 11-97.  It must also be 
determined whether, under VAOGCPREC 16-92 and Bernard v. 
Brown, 4 Vet. App. 384, 393-94 (1993), the veteran would be 
prejudiced by application of the more favorable provisions 
without the veteran first being made aware that they will be 
applied.  

Prior to November 7, 1996, the criteria for rating a 
generalized anxiety disorder, provided at 38 C.F.R. § 4.132, 
Diagnostic Code 9400, provided that a 30 percent evaluation 
was warranted when there was definite impairment in the 
ability to establish or maintain effective and wholesome 
relationships with people and the symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  As will be explained, this means social and 
industrial impairment which is distinct, unambiguous, and 
moderately large in degree.  A 50 percent evaluation was 
warranted when there was considerable impairment in the 
ability to establish or maintain effective or favorable 
relationships with people and the symptoms resulted in such 
reduction in flexibility, efficiency and reliability levels 
as to produce considerable industrial impairment.  For a 70 
percent evaluation there had to be severe impairment in the 
ability to establish or maintain effective or favorable 
relationships with people and the symptoms are of such 
severity and persistence that there was severe impairment in 
the ability to obtain or retain employment. 

The term "definite" (for a 30 percent rating for a 
psychoneurosis under the rating criteria in effect prior to 
November 7, 1996) is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than rather large."  VAOGCPREC 
9-93.  The Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).  With these 
considerations in mind, the Board will address the merits of 
the claim at issue.  Generally see Hood v. Brown, 4 Vet. 
App. 301 (1993).  

Under the criteria effective November 7, 1996, when 
evaluating a mental disorder, consideration is given to the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The evaluation will 
be based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  38 C.F.R. § 4.126(a) (1996).  
When evaluating the level of disability from a mental 
disorder, consideration will be given to the extent of social 
impairment, but an evaluation shall not be assigned solely on 
the basis of social impairment.  38 C.F.R. § 4.126(b) (1996).  

Under 38 C.F.R. § 4.130, the rating criteria for a 
generalized anxiety disorder, are set forth at Diagnostic 
Code 9440, and provides that for a 30 percent evaluation, 
there must be occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, and recent 
events).  For a 50 percent evaluation, there must be 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation is warranted when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicide ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  

Analysis

An evaluation in excess of 50 percent prior to April 30, 1999

The GAF Scale considers psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness.  American Psychiatric Association, 
Diagnostic and Statistical Manual of Mental Disorders, 4th. 
ed., (DSM-IV), 46-47 (1994).  A GAF score of 51 to 60 
indicates moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  A GAF score of 41 to 50 
indicates serious symptoms or a serious impairment in social, 
occupational, or school functioning.  A GAF score of 31 to 40 
indicates some impairment in reality testing or communication 
or major impairment in several areas, such as work or school.  

During the time from February 1993 until the VA examination 
in May 1998, which was the basis for the reduction to a 30 
percent rating, the veteran's GAF scores ranged from 45 to 
60, reflecting moderate to serious social and industrial 
impairment.  

The veteran did have poor hygiene.  He had no active 
hallucinations or delusions and his paranoia was related to 
his marijuana use.  While he has related using marijuana as a 
form of self-medication, his increased paranoia upon using 
marijuana indicates that, in fact, the marijuana usage was 
not beneficial and, thus, can not reasonably be construed as 
a form of self-medication.  It is also clear that he has used 
marijuana as a mood enhancer rather than for relief of 
psychiatric symptoms.  

The evidence also showed that he had no significant 
impairment of orientation, cognition, thought or memory.  He 
did have some anxiety and depression which a VA Chief of 
Psychiatry in August 1996 felt was part of the veteran's 
service-connected psychiatric disorder.  However, at that 
time, it was also opined that his nonservice-connected 
personality disorder was responsible for his pervasive 
pattern of social and interpersonal deficits, odd thinking, 
suspiciousness, lack of close friends, and excessive social 
anxiety.  In the judgment of the Board, this explains the 
veteran's impairment, particularly his social isolation, 
better than the opinion rendered at the time of the May 1996 
VA examination that his psychiatric condition (then described 
as his service connected generalized anxiety disorder and a 
nonservice-connected obsessive-compulsive disorder) prevented 
him from living functionally in society.  Likewise, the 
opinion of a clinical social worker at the 1996 RO hearing 
that the veteran was totally impaired both occupationally and 
socially, made no attempt to distinguish the impairment due 
solely to the service-connected generalized anxiety disorder 
from that due to his variously characterized nonservice-
connected personality disorder(s).  

Also, the Board notes that at the 1996 RO hearing the veteran 
made no reference to the impact that a back injury had upon 
his having been last employed in 1985 and, also, that he was 
award SSA disability benefits on the basis of the residuals 
of that back injury and his nonservice-connected personality 
disorder.  

Accordingly, the veteran's service-connected psychiatric 
disorder did not warranted a rating in excess of 50 percent 
during the time prior to May 1, 1999.  

An evaluation in excess of 30 percent since May 1, 1999

The 50 percent rating for the service-connected generalized 
anxiety disorder had been in effect from February 26, 1993, 
until reduced to 30 percent by rating action of February 1999 
(following receipt of the report of VA psychiatric 
examination in May 1998) effective May 1, 1999, and, thus, 
had been in effect for more than six (6) years.  

38 C.F.R. § 3.344(a) provides that: 

Examinations less full and complete than 
those on which payments were authorized or 
continued will not be used as a basis of 
reduction.  Ratings on account of diseases 
subject to temporary or episodic improvement, 
e.g., [] psychoneurotic [] will not be 
reduced on any one examination, except in 
those instances where all the evidence of 
record clearly warrants the conclusion that 
sustained improvement has been demonstrated. 
[] Moreover, though material improvement in 
the physical or mental condition is clearly 
reflected the rating agency will consider 
whether the evidence makes it reasonably 
certain that the improvement will be 
maintained under the ordinary conditions of 
life. [] Rating boards encountering a change 
of diagnosis will exercise caution in the 
determination as to whether a change in 
diagnosis represents no more than a 
progression of an earlier diagnosis, an error 
in prior diagnosis or possibly a disease 
entity independent of the service-connected 
disability.  When the new diagnosis reflects 
mental deficiency or personality disorder 
only, the possibility of only temporary 
remission of a super-imposed psychiatric 
disease will be borne in mind.  

However, 38 C.F.R. § 3.344(c) provides that: 

The provisions of [38 C.F.R. § 3.344] 
paragraphs (a) and (b) of this section apply 
to ratings which have continued for long 
periods at the same level (5 years or more).  
They do not apply to disabilities which have 
not become stabilized and are likely to 
improve.  Reexaminations disclosing 
improvement, physical or mental, in these 
disabilities will warrant reduction in 
rating.

Here, the 50 percent rating was reduced primarily upon the 
findings elicited on VA psychiatric examination in May 1998.  
That examination found that the veteran had become more 
emerged into what was described as the marijuana culture.  It 
was noted that his condition was essentially the same as on 
VA psychiatric examination in May 1997.  However, by 1998 he 
had not been hospitalized for psychiatric treatment for many 
years and no abnormality was found on a mental status 
evaluation.  His fear in 1998 was due to impending criminal 
charges.  Nevertheless, his GAF score was only 60 and 
indicated only moderate social and industrial impairment.  

While the veteran subsequently had what appears to have been 
an acute psychotic break in early 2000, this was when he was 
experiencing the stress of incarceration and had gone without 
food for a number of days.  With appropriate treatment, he 
improved to his premorbid level.  

Accordingly, the findings at the time of the May 1998 VA 
psychiatric examination reflected the veteran's sustained 
improvement which had actually existed for a number of years 
preceding that examination and, thus, was likely to continue 
under the ordinary conditions of life.  The fact that the 
improvement did not continue was a result of circumstances 
which were not those of "the ordinary conditions of life" 
since there were precipitated by his incarceration which was 
due to his drug abuse.  

Accordingly, the reduction to a 30 percent schedular rating 
was appropriate and an evaluation in excess of 30 percent is 
not warranted.  

Where schedular evaluations are inadequate, i. e., there is 
an unusual or exceptional disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render regular 
schedular standards impractical, the RO may refer a claim to 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1).  Generally see Bagwell v. Brown, 9 Vet. 
App. 337, 338-39 (1996).  

In the present case, the schedular evaluation is not 
inadequate.  There is no persuasive evidence indicating that 
the psychiatric disorder has led to marked interference with 
employment or has resulted in frequent periods of 
hospitalization.  Although the veteran has ongoing problems, 
the current evaluation assigned is commensurate with the 
degree of impairment shown and there are no symptoms which 
would warrant extraschedular consideration.  The medical 
evidence does not reflect that the veteran's disability is 
more severe than the schedular level assigned and thus, it 
does not appear that he has an "exceptional or unusual" 
disability.  

When, after considering all information and lay and medical 
evidence of record, there is an approximate balance of 
positive and negative evidence as to any material issue, VA 
shall give the claimant the benefit of the doubt.  
38 U.S.C.A. § 5107(b) (West Supp. 2001).  See also Dela Cruz 
v. Principi, 15 Vet. App. 143, 148-49 (2001) ("the VCAA 
simply restated what existed in section 5701 regarding the 
benefit-of-the-doubt doctrine").  

In reaching this decision, it is the judgment of the Board 
that the preponderance of the evidence is against the claims 
and, thus, there is no doubt to be resolved in favor of the 
veteran.  


ORDER

An increased rating for a generalized anxiety disorder, rated 
as 50 percent disabling from February 26, 1993 to April 30, 
1999, and rated as 30 percent disabling effective May 1, 1999 
is denied.  



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

